STATE ex rel. OKLAHOMA BAR ASSOCIATION v. FAULK



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:STATE ex rel. OKLAHOMA BAR ASSOCIATION v. FAULK

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




STATE ex rel. OKLAHOMA BAR ASSOCIATION v. FAULK2020 OK 76Case Number: SCBD-6974Decided: 09/28/2020THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2020 OK 76, __ P.3d __

FOR PUBLICATION IN OBJ ONLY. NOT FOR OFFICIAL PUBLICATION. 


State of Oklahoma ex rel. Oklahoma Bar Association, Complainant,
v.
Robert R. Faulk, Respondent.


ORDER OF IMMEDIATE INTERIM SUSPENSION


¶1 The Oklahoma Bar Association (OBA), in compliance with Rules 7.1 and 7.2 of the Rules Governing Disciplinary Proceedings (RGDP), has forwarded to this Court certified copies of the Information, Deferment, Judgment and Sentence, and Conditions of Probation in the matter of State of Oklahoma v. Robert R. Faulk, CF-2019-200, in Garfield County, Oklahoma. On September 4, 2020, Respondent entered a plea of Guilty to the fielony crime of Domestic Abuse -- Prior Pattern of Physical Abuse in violation of 21 O.S.2011, § 644.1, and a plea of Guilty to the misdemeanor crime of Domestic Abuse -- Assault and Battery in violation of 21 O.S.2011, § 644(C). The Court deferred judgment and sentence on the felony matter until September 3, 2022. The Center sentenced Faulk to a one-year suspended sentence on the misdemeanor conviction.
¶2 Rule 7.3 of the RGDP provides: "Upon receipt of the certified copies of Judgment and Sentence on a plea of guilty, order deferring judgment and sentence, indictment or information and the judgment and sentence, the Supreme Court shall by order immediately suspend the lawyer from the practice of law until further order of the Court." Having received certified copies of these papers and orders, this Court orders that Robert R. Faulk is immediately suspended from the practice of law. Robert R. Faulk is directed to show cause, if any, no later than October 5, 2020, why this order of interim suspension should be set aside. See RGDP Rule 7.3. The OBA has until October 19, 2020, to respond.
¶3 Rule 7.2 of the RGDP provides that a certified copy of a plea of guilty, an order deferring judgment and sentence, or information and judgment and sentence of conviction "shall constitute the charge and be conclusive evidence of the commission of the crime upon which the judgment and sentence is based and shall suffice as the basis for discipline in accordance with these rules." Pursuant to Rule 7.4 of the RGDP, Robert R. Faulk has until November 3, 2020, to show cause in writing why a final order of discipline should not be imposed, to request a hearing, or to file a brief and any evidence tending to mitigate the severity of discipline. The OBA has until November 18, 2020, to respond.
¶4 DONE BY ORDER OF THE SUPREME COURT in conference on September 28, 2020.

/S/CHIEF JUSTICE

ALL JUSTICES CONCUR


Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



Title 21. Crimes and Punishments
 CiteNameLevel
 21 O.S. 644.1, Domestic Abuse with Prior Pattern of Physical Abuse - PenaltyCited
 21 O.S. 644, Punishment for Assault and BatteryCited


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA